Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 1 of 48

FOR THE DISTRICT OF COLUMBIA

 

DC CIRCUJT

GREG QUINLAN, Center For Garden
State Families, LUCA GROPPOLI,
former LGBTQ activist and Special
Forces Of Liberty, REVEREND JOAN
GRACE HARLEY, former transvestite
activists and Special Forces Of Liberty,
CHRISTOPHER SEVIER ESQ., De
Facto Attorney Generals and Special
Forces Of Liberty

NANCY PELOSL in her official
capacity as House Speaker, JEFF
MERKLEY, in his official capacity as a
Senator, DAVID CICILLINE, in his
official capacity as a member of
Congress, COREY BOOKER, in his
official capacity as a member of the
Senate, AMY KLOBUCHAR, in her
official capacity as a Senator,
KIRSTEN GILLIBRAND, in her
official capacity as member of the
Senate, CHUCK SCHUMER, in his
official capacity as Senate Minority
Leader

Case: 1:19-cv—01792

Assigned To : Boasberg, James E
Assign. Date : 6/17/2019 .
Description: PRO SE GEN CIV (F-DECK)

COMPLAINT FOR DECLARA I ORY
AND INJUNCTIVE RELIEF

FEDERAL QUESTION:
ESTABLISHMENT CLAUSE

    
 

 

RECEIVED
Mail Room

 

SS

  
   

JUN 1 7 2019

 

 

 

   

Angela D. Caesar, Clerk of C
U.S. District Court, Bist rict of Cola nite

   
  

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

NOW COMES Greg Quinlan, the founder of the Center For Garden State Families' and a

former LGBTQ activist, Luca Groppoli, a former LGBTQ activist and member of Special Forces

Of Liberty, Grace Harley, an African American former transvestite activist and a member of

 

‘https: /Awww.gardenstatefamilies ora/

 
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 2 of 48

Special Forces Of Liberty, and Christopher Sevier Esq., former Judge Advocate General
assigned to the rule of law mission and member of De Facto Attorney Generals and Special
Forces of Liberty against Nancy Pelosi, Jeff Merkley, David Cicilline, Corey Booker, Amy
Klobuchar, Chuck Shumer, and Kirsten Gillibrand in their official capacities as members of the
legislature for declaratory and injunctive relief pursuant to the First Amendment Establishment
Clause of the United States Constitution. The Defendants violated the Establishment Clause and
their express duties owed to the Constitution under Article VI by introducing, sponsoring,
endorsing, favoring, and promoting the Equality Act. The attempted enactment was itself a
violation under the totality of the circumstances for failing the prongs of the Lemon Test. The
Defendants knew at the time of the introduction and publication that (1) the Equality Act
amounted to a non-secular sham that (2) was calculated to create indefensible legal weapons
against non-observers of the religion of Secular Humanism, while (3) excessively entangle the
government with the religion of Secular Humanism. Secular Humanism is also referred to as

postmodern western individualistic moral relativism and expressive individualism.*

 

2 Just because the Defendants and the LGBTQ Secular Humanist church have an emotional problem with
the truth does not give them a license to usurp the Establishment Clause of the First Amendment. Both the
Judicial and Legislative branches are prohibited from monkeying with the Fourteenth Amendment as the
Supreme Court wrongfully did in Obergefell v. Hodges, 135 S.Ct. 2584 (2015) and United States

v. Windsor, 133 S. Ct. 2675, 186 L. Ed. 2d 808 (2013). The reason why Justice Kennedy stepped down in
the wake of the 7-2 decision inColorado Civil Rights Commission v. Masterpiece Cakeshop, 138 8. Ct.
1719; 201 L.. Ed. 2d 35; 584 U.S. _- (2018) was because he realized that he had become the poster child
of creating a Constitutional crisis by pretending that self-identified homosexuals were a “people group.”
The testimony of ex-gays shows that they is no such thing as homosexuals, there are only some people
who for some period of time self-identify as a homosexual. The Equality Act is a non-secular sham and
political ploy that attempts to shoehorn the LGBTQ Secular Humanist church into a suspect class. It is an
evil that the Establishment Clause of the First Amendment of the United States Constitution does not
allow. The Defendants know that the Equality Act is a non-secular sham that lacks a primary secular
purpose. The act in its making and potential enforcement is calculated to excessively entangle our
government with the religion of Secular Humanism. Secular Humanism is predicated on the idea that
“what is right for me is right for me and what is right for you is right for you.” Justice Kennedy attempted
to enshrine the modern mindset on moral relativism when he stated in Planned Parenthood v. Casey that
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 3 of 48

I. SECTION ONE

NATURE OF THE CASE AND THE LAW AND BACKGROUND
1. Because of this controversy is a matter of public interest and because the Democrats have
done such an excellent job of distorting the truth, the Plaintiffs will fully plead the nature of the
case and untwist the volumes of dishonesty floated by the Defendants to confuse the American
public for self-serving reasons.
2. DUTY OF THE JUDICIARY AND THE LEGISLATURE TO BE LOGICALLY
CONSISTENT: The evidence shows that without “truth” there is no “freedom.” “Freedom”
comes from the “truth.” The truth is that the American public cannot respect a Judicial or
Legislative branch that floats logically inconsistent arguments when it comes to Constitutional
interpretation of the Fourteenth and First Amendments. The idea that the phony gay civil rights
plight has anything to do with the Fourteenth Amendment’s Equal Protection or Substantive Due
Process Clauses is nothing more than an unprincipled ploy and an imperialistic power play that
serves as an immediate threat to the integrity of the Fourteenth Amendment and the race-based
civil rights movement lead by Pastor Martin Luther King Jr.. The race-based civil rights
movement was actually based on genetics and immutability, whereas the phony gay civil rights
movement is based on emotional feelings and religious mythology. The three branches of
government on the State and Federal level are simply Constitutionally required to “stop playing

along” with the transgender and gay charade, and to start obeying the Establishment Clause of

 

“at the heart of liberty is man’s ability to define his own meaning of the universe.” Planned Parenthood of
Southeastern Pa, v. Casey, 505 U.S. 833, 84748 (1992). This religious proverb can be reduced to “to

each his own” or “Jedem Das Seine” in German. Which is exactly what the sign of Buchenwald
concentration camp read causing the Democrat party to have far more in common with philosophies of
evil than with fundamental moral truth claims that serve as the foundation of the United States
Constitution itself that align with natural morality.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 4 of 48

the First Amendment of the United States Constitution. The D.C. Circuit, like the Ninth and
Second Circuit, has a reputation for disregarding the Constitution. Those days must be over. The
Plaintiffs would remind the Court that “the legitimacy of this Court ultimately rests “upon the
respect accorded to its judgments.” Republican Party of Minn. v. White, 536 U.S. 765, 793
(2002) (KENNEDY, J., concurring).

3. NATURE OF THE RELIEF SOUGHT: The Plaintiffs seek an injunction to prevent the
Defendants from sponsoring, co-sponsoring, authoring, promoting, favoring, or introducing
policies that respect and condone LGBTQ ideology - this includes the Equality Act and any other
pro-LGBTQ policy. The Plaintiffs seek a declaration that the Defendants’ political malpractice
has violated and will continue to violate the Establishment Clause of the First Amendment of the
United States Constitution because the Equality Act in its making and potential enforcement puts
religion over non-religion. Furthermore, the Plaintiffs seek a declaration that LGBTQ and
abortion ideology are dogmas and doctrines that are inseparably linked to the religion of Secular
Humanism - and therefore, barred from the government direct or symbolic endorsement in view
of the First Amendment Establishment Clause of the United States Constitution. Moreover, the
Plaintiffs seek a declaration that the Defendants are in direct violation of their duties under
Article VI of the United States Constitution to obey and defend the Constitution of the United
States from enemies both foreign and domestic.’ The Plaintiffs ask the Court to hold the
Defendants personally accountable for their dereliction of duty and reckless decision to promote

a dishonest legislative measure that promotes perversion and erodes community standards of

 

3 The Senators and Representatives before mentioned, and the members of the several state
legislatures, and all executive and judicial officers, both of the United States and of the several
states, shall be bound by oath or affirmation, to support this Constitution. Article VI
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 5 of 48

decency from the reasonable person perspective. By making false equivalencies through
misdirection and manipulation, the Equality Act is a sham that will never accomplish its intended
purpose and lacks a primary secular purpose.

5. SPECIAL TAXPAYER STAN

 

Plaintiffs in this Article IIT case and controversy have standing to proceed pursuant to taxpayer
standing under the Establishment Clause. The Plaintiffs have a logical nexus to prosecute the
Defendants for their non-secular misconduct because the Plaintiffs (1) are the constituents of the
Defendants, who are sponsors of the Equality Act, (2) the Plaintiffs have all been viciously
persecuted because of the government’s unlawful endorsement of LGBTQ religious orthodoxy,
and (3) because the Plaintiffs are authors of the Disentanglement Act - formerly referred to as the
Marriage And Constitution Restoration Act. The Plaintiffs are also the authors of the Life
Appropriation Act, which defunds abortion clinics using the correct and controlling
Constitutional prescription.’ The Plaintiffs are taxpayers, who pay every kind of sales tax,
income tax, and other forms of taxes imaginable in this District and in other Districts. The
Plaintiffs own property and pay every form of tax imaginable. The Plaintiffs’ business
aspirations and the past persecution they have suffered for opposing LGBTQ ideology gives
them a logical nexus to bring the instant case against the leaders of the Democrat party.

6. THE DISENTANGLEMENT ACT: The Disentanglement Act is a measure authored by the
Plaintiffs out of multistate federal litigation that will ultimately overrule Obergefell v . Hodges,
135 S.Ct. 2584 (2015) and United States v.Windsor, 133 S. Ct. 2675, 186 L. Ed. 2d 808 (2013)

once red states begin passing it into law. The Disentanglement, like this lawsuit, rests on the

 

‘ http://kslegislature.org/li/o2019_20/measures/documents/hb2320_00_0000.pdf
5 httos:/youtu bejwVDmFETwJJo
https: //rewire.news/leqislative-tracker/faw/rhode-isiand-life-appropriations-act-h-5599/

 

 

 
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 6 of 48

Establishment Clause as the paramount legal basis. The Disentanglement Act will ultimately
have the effect of requiring that all 50 states get out of the parody marriage business and stop
making, introducing, and enforcing any policy that respects the plausibility of LGBTQ ideology.
The Disentanglement will (1) stop the government from paying for sex change operations, from
(2) allowing public libraries to host and pay for Drag Queen Story Time for children, from (3)
making and enforcing sexual orientation discrimination statutes, from (4) enforcing transgender
bath room ordiances in public buildings, from (5) allowing county clerks to issue parody
marriage licenses, from (6) allowing government agenies to change the gender on a birth
certificate that does not accord with the anatomy that the person was born with, from (7)
displaying the gay pride rainbow colored flag in public buildings, from (8) preventing public
elementary schools from teaching LGBTQ ideology to students. The Plaintiffs are in the best
position to assert a logical nexus to pursue this cause of action against the Defendants.

7. “KISS MY ASS CUPCAKES”: The Plaintiffs have made colorable efforts to form a custom
Wedding Cupcake shop that will be domiciled in the District of Columbia entitled “Kiss My Ass
Cupcakes.” The Plaintiffs named the business in accordance with their rights under the Free
Exercise Clause of the First Amendment. The Plaintiffs services will be narrowly tailored to
weddings between one man and one woman. Each cupcake will be custom designed using the
creative skills of the Plaintiffs. The Plaintiffs will never use their creative skills to advance any
form of parody marriage because the Plaintiffs believe that parody marriages are immoral and
that to advance immorality is itself an act of immorality. Even the threatened possibility of the
Equality Act becoming law gives the Plaintiffs the apprehension of liability and places their

business plans in danger. Democrat Presidential front runner Joe Biden recently stated that if he
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 7 of 48

was elected President in 2020, he would make the Equality Act his top priority.° The Plaintiffs
are under the apprehension of liability and have Article II] standing to seek relief from this Court

now in their capacity as tax payers with a logical nexus to the facts and circumstances.

mF

    

8. SELF-IDENTIFIED GAY PEOPLE ARE NOT A “PEOPLE GRO
“RELIGIOUS GROUP”: The evidence is overwhelming that the Plaintiffs have been
systematically and substantially persecuted as a direct result of the government’s
unconstitutional decision to pretend that self-identified homosexuals are a “people group” for the
purposes of the Fourteenth Amendment’s Equal Protection and Substantive Due Process Clauses.
“Black people” are a people group based on genetics for the purposes of the Fourteenth
Amendment. “Gay people” are a group of people who have a very narrow and exclusive
religious belief about sex, morality, marriage, and absolute truth.

9. Asa direct result of the Defendant’s intellectual dishonesty and profound violation of the
doctrine of the separation of Church and State, the Plaintiffs have suffered and will continue to
suffer personal injury, which has given rise to a logical nexus to permit the Plaintiffs to proceed
for injunctive relief under the Establishment Clause in the taxpayer capacity. As elected officials
in the Democrat party, the Defendants are substantially responsible for peddling an
unconstitutional dishonest narrative for self-serving reasons, which has resulted in widespread
racial, sexual, emotional, and intellectual exploitation. This is especially true when it comes to
children who have been confused by the governments endorsement of immoral sexual practices
stemming from the private moral code promoted by the Defendants. Millions of children have

been confused and manipulated as the Democrats continue to misuse government to garner

 

° https://www.apnews.com/Od8fdc6cb4e9422a83548e 1 0fF3£3dc78
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 8 of 48

respect for LGBTQ ideology, which normalizes false permission giving beliefs about sex and
harms the trajectory of the unwary who decide to be seduced by LGBTQ dogma. The end result
of the phony gay civil rights movement has not been peace and unity, it has been the Drag Queen
Story Time for children, which is being hosted by and paid for with taxpayer dollars. The fact
that several of the readers at Drag Queen Storytime are convicted child molestors, allows the
Plaintiffs to accuse the Defendants of being proponents of child molestation.’ Every aspect of
the government’s entanglement and endorsement of LGBTQ ideology is a sham for purposes of
prong I of Lemon.

10. THE EQUALITY ACT AND THE DEFENDANTS’ CONDUCT FAILS THE LEMON

 

TEST: The Defendants actions, through the making, endorsement, sponsoring, and promotion
of the Equality Act and through its potential enforcement have managed to fail all three prongs
of the Lemon Test from every angle. If government action fails one prong of Lemon, the action
must be enjoined. The creation and introduction of the Equality Act fails prongs I, I, and ITI of
Lemon because the act is a non-secular sham that cultivates an indefensible legal weapon against
the non-observers of the religion of Secular Humanism, while entangling the government with
the religion of Secular Humanism. The Defendants have also managed to demonstrate with
convincing clarity that because they objectively do not know the difference between real and
fake, right and wrong, secular and non-secular they are incapable of fulfilling their duty to
uphold the Constitution as is a required duty under Article VI. This means that the Defendants

are unfit for office and should be treated as an internal national security threat.

 

“httos://www lifesitenews.com/news/secand-draa-queen-story-hour-library-reader-exposed-as-convicted-c
hiid-sex-offender
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 9 of 48

11. THE EVIDENCE THAT LGBTO IDEOLOTY IS INSEPARABLY LINKED TO THE
RELIGION OF SECULAR HUMANISM: Plaintiffs Quinlan, Harley, and Groppoli were at
one point radical LGBTQ activists, who lived the gay lifestyle and who were brainwashed by
LGBTQ dogma.® They worked ad nauseum to excessively entangle the government with the
LGBTQ religion of Secular Humanism in step with the Democrat party. Plaintiffs Quinlan,
Harley, and Groppoli were radically transformed by the personalized truth of Jesus Christ and
completely converted to a new self-asserted sex based identity narrative that accords with the
truth about the way they are and the way things are. Yet, the Plaintiffs do not bring this lawsuit
out of a moral superiority complex. In fact, the Plaintiffs are something that is far worse than
being a self-identified homosexual. The Plaintiffs are Christians, which means they acknowledge
and admit that they are capable of unthinkable acts of wrongdoing while at the same time being
more loved by the Creator then they ever dared imagined. The Plaintiffs personal religious
beliefs are irrelevant to these proceedings where the Court is being asked to decide if the
Defendants’ conduct violated the United States Constitution. Nevertheless, while the Plaintiffs
do not want to make Christianity the mandatory religion of the Nation, the Plaintiffs certainly do
not want Congress working to make Secular Humanism the favored religion of the Nation either.
As ex-gays, Plaintiffs Quinlan, Harley, and Groppoli, who were involved with many LGBTQ
organizations, can attest that the LGBTQ orthodoxy that is rife throughout the Equality Act is
inseparably linked to the religion of Secular Humanism. Moreover, the testimonials filed

contemporaneously with this Complaint along with the amicus briefs from medical experts,

 

8 DE _ Quinlan Ff 1-37; DE _ Pastor Cothran Jf 1-50; DE _ Dr. King §] 1-20;; DE _ Goodspeed 4
1-20; DE _ Grace Harley 9 1-25; See amicus briefs of the DE _ Alliance of Ex-Gay Activists; DE _
National Alliance of Black Pastors; and DE _ the Coalition of Doctors Defending Reparative Therapy.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 10 of 48

10

persecuted Christians, and religious experts demonstrate beyond any reasonable doubt that the
LGBTQ ideology setforth in the Equality Act is inherently religious in nature and inseparably
linked to the religion of Secular Humanism. DE _ Lisa Boucher JJ 1-10; DE Quinlan J 1-37;
DE _ Pastor Cothran {J 1-50; DE _ Dr. King Jf 1-20; DE _ Dr. Cretella 9 1-20; DE _
Goodspeed J 1-20; DE _ Grace Harley J 1-25; DE _ Pastor Cuozzo Jf 1-21; DE _ Pastor Farr
qq 1-33; DE _ Pastor Penkoski 4 1-34; DE _ Pastor Cairns {J 1-30;; DE _ Christian Resistance
q§ 1-21. See amicus briefs of the DE _ Alliance of Ex-Gay Activists; DE _ National Alliance
of Black Pastors; and DE _ the Coalition of Doctors Defending Reparative Therapy. At the time
of the introduction of the Equality Act, the Defendants knew that LGBTQ orthodoxy was
religious in nature and that they were in direct violation of the Establishment Clause and their
Article VI duties. The Defendants unequivocally prioritize acquiring votes over their fiduciary
duties owed to the United States Constitution, making them a material and internal threat to
American Democracy. DOJ should prosecute them under 18 U.S. Code § 2381.’ The
Defendants’ decision to make an idol out of power should serve as their ultimate downfall.

12. THE SUPREME COURT HAS ALRE t i SE

HUMANISM IS A RELIGION PRIOR TO OBERGEFELL: The United States Supreme

Court in Torcaso v. Watkins’® and nearly all of the Federal Courts of Appeals have found that

 

° “Whoever, owing allegiance to the United States, levies war against them or adheres to their
enemies, giving them aid and comfort within the United States or elsewhere, is guilty of treason
and shall suffer death, or shall be imprisoned not less than five years and fined under this title but
not less than $10,000; and shall be incapable of holding any office under the United States.” 18
U.S. Code § 2381.

0 Torcaso v. Watkins, 367 U.S. 488 (1961) (re-acknowledged in Edwards v. Aguillard, 482 US.
578 (1987)), stating that religions exist that do not teach what would generally be considered a
belief in the existence of God, including Atheism, Buddhism, Taoism, Ethical Culture, Secular
Humanism, and others. See Washington Ethical Society v. District of Columbia, 101 U.S. App.
D.C. 371, 249 F. 2d 127; Fellowship of Humanity v. County of Alameda, {53 Cal. App. 2d 673,
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 11 of 48

11

Secular Humanism is a religion for the purposes of the First Amendment Establishment Clause."
The Plaintiffs in this case and before countless legislative bodies are dragging identity politics
and abortion issues out of the Fourteenth Amendment box where intellectually dishonest leftists
have shoehorned it and placing it where it always belonged, within the exclusive jurisdiction of
the First Amendment Establishment Clause balanced with the Free Exercise Clause.

13. THE EFFECTS OF THE GOVERNMENTS ENTANGLEMENT WITH LGBTQ
IDEOLOGY SHOWS THAT IT IS SHAM. In the wake of the invalid decisions in Obergefell
v. Hodges, 135 S.Ct. 2584 (2015) and United States v.Windsor, 133 S. Ct. 2675, 186 L. Ed. 2d
808 (2013) “egotistic....judicial putsch,”’’ there has not been landrush on gay marriage or
tolerance. '* There has, however, been a landrush on Secular Humanists persecuting Christians
for their refusal to respect LGBTQ orthodoxy at the expense of their rights under the Free
Exercise Clause. See Colorado Civil Rights Commission v. Masterpiece Cakeshop, 138 8. Ct.

1719; 201 L. Ed. 2d 35;584 U.S. (2018). The public record is rife with LGBTQ

 

315 P. 2d 394; TT Encyclopaedia of the Social Sciences 293; 4 Encyclopaedia Britannica (1957
ed.) 325-327; 21 id., at 797; Archer, Faiths Men Live By (2d ed. revised by Purinton), 120-138,
254-313; 1961 World Almanac 695, 712; Year Book of American Churches for 1961], at 29, 47;
" Malnak v. Yogi, 592 F.2d 197, 200-15 (Gd Cir. 1979); Theriault v. Silber, 547 F.2d 1279, 1281
(5th Cir. 1977); Thomas v. Review Bd., 450 U.S. 707, 714, 101 S.Ct. 1425, 67 L.Ed.2d 624
(1981); Lindell v. McCallum, 352 F.3d 1107, 1110 (7th Cir. 2003); Real Alternatives, Inc. v.
Sec'y Dep't of Health & Human Servs., 150 F. Supp. 3d 419, 2017 WL3324690 (3d Cir. Aug. 4,
2017); and Wells v. City and County of Denver, 257 F.3d 1132, 1148 (10th Cir. 2001).

'2 Justice Scalia was understated when he called the Obergefell v. Hodges, 135 S.Ct. 2584
(2015) and United States v. Windsor, 133 S. Ct. 2675, 186 L. Ed. 2d 808 (2013) cases an
“egotistic....judicial putsch” that constituted a threat to American Democracy, causing Justice
Roberts to add “just who do [Secular Humanists in office] think they are?” It is not that “times
can blind,” it is a subscription to the brainwashing Secular Humanism that the Defendants
self-servingly seek to entangle our government with that does.

'3 The raw numbers tell the tale. Prior to the Obergefelldecision two years ago, the 7.9 percent of
gays who were married would have amounted to 154,000 married gay couples. Two years later,
this had grown to 10.2 percent or 198,000 married couples.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 12 of 48

12

congregational members persecuting people who do not respect their ideology. Furthermore,
while there has been on landrush on gay marriage in the wake of the Obergefell and Windsor
putsch, there has been a landrush by LGBTQ and their Secular Humanists sympathizers to
infiltrate public schools and public libraries for the soul purpose of using the government’s stamp
of approval to brainwash and indoctrinate children. The Supreme Court has emphasized that
there are “heightened concerns with protecting freedom of conscience from subtle coercive
pressure in the elementary and secondary public schools,” Lee v. Weisman, 505 U.S. 577, 592
(1992). The Federal courts have thus “been particularly vigilant in monitoring compliance with
the Establishment Clause” in the public-school context, see Edwards v. Aguillard, 482 U.S. 578,
583 (1987). Because of the Defendants’ unconstitutional leadership and political malpractice
now states controlled by Democrats are having LGBTQ ideology prothsyletized to children in
public elementary schools.'* The Defendants are all about brainwashing children in the hopes

that they will be molested and vote Democrat someday. If these practices continue, it could

legally lead to violent civil war.

 

WITH ACTUAL REALITY: Establishment Clause jurisprudence is the most under developed
area of Constitutional law. If the Court will think logically, this lawsuit has the potential to not
only hold the leaders in the Democrat party accountable for their profound Constitutional
misconduct that is destroying the country from within, this lawsuit has the potential to change the
trajectory of the First Amendment Establishment Clause so that it accords with actual reality,

sparing the Judicial branch from continuing to look idiotic from the reasonable person

 

"4 httos:/Avww.northierséy, com/story/news/201 9/02/01 /nj-schoo!ls-feach-igbt-history-new-law/2743028002/

 

 

 
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 13 of 48

13

standpoint. The evidence shows that the Establishment Clause of the First Amendment was
never designed to keep the government from respecting the unproven truth claims of
institutionalized religions. No indeed! The Establishment Clause was designed - if not more so -
to prevent the government from respecting the unproven truth claims of non-institutionalized
religions, which includes LGBTQ Secular Humanism promoted by the Equality Act. The
LGBTQ community constitutes a religious organization under the legal standard because it is
“full, organized, and has a daily code by which members guide their lives.” Real Alternatives,
Inc. v. Sec'y Dep't of Health & Human Servs. , 150 F. Supp. 3d 419, 2017 WL3324690 (3d
Cir.Aug. 4, 2017). Instead of having the cross, the ten commandments, or the star and crescent,
the LGBTQ Secular Humanist church has the gay pride rainbow colored flag to symbolicly
represent their faith-based ideology. When a person says that (1) “they were born gay or born
with a gay gene,” that (2) “there are more than two genders,” that (3) “they were born in the
wrong body,” that (4) that “a person can come out of an invisible closet and be baptised gay, and
that (5) “if you disagree with the merits of LGBTQ ideology, you are a bigot,” those are
statements are a series of unproven faith-based assumptions and nakes assertions that are
implicitly religious and inseparably linked to the religion of Secular Humanism. At the time of
its publication, the Defendants knew that the Equality Act was rife with religious dogma that
would relegate ex-gays and Christians to second class citizen status. The Defendants know that
through the creation, introduction, and potential enforcement of the Equality Act that they have
subjected the Plaintiffs and others to systematic persecution by devout Secular Humanists. The
fact that the act has not become law is a distinction without a difference. The mere creation and

introduction constitutes a Constitutional violation.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 14 of 48

14

16. INTOLERANCE OF THE TOLERANT: By introducing the non-secular sham referred
to as the Equality Act, the Defendants themselves have demonstrated that (1) people who are
intolerant of intolerant people are intolerant; (2) people who are judgmental against judgmental
people are judgmental; and that (3) people who are dogmatic about not being dogmatic are
dogmatic. It is self-evident that when the Defendants quote proverbs from the LGBTQ church
such as “love is love” or “love wins” what they really mean is that they are perfectly ok with
government assets being used to crush anyone who does not vote Democrat or respect LGBTQ
ideology. Such a position is categorically unloving. The fact of the matter is that love without
truth is shallow sentimentality. The justification of LGBTQ ideology is completely shallow, and
deep down everyone knows that it is a sexual practice that is self-evidently immoral just like rape
by trick is.

17. “BIOLOGY, NOT BIGOTRY” The Plaintiffs are proponents of the United States
Constitution as it was written, and not as the Defendants feel that it ought to have been. The
Plaintiffs believe that it is deeply unwise for a person to choose to open the door to LGBTQ
practices and ideology. However, the Plaintiffs stipulate under the Free Exercise Clause of the
First Amendment that any individual has the fundamental right to self-identify as a homosexual,
transgender, or anything they would like to, and that they can live the lifestyle in their private life
as long as they do not violate any existing Federal or State law. Americans have the
fundamental right to be an idiot under the Free Exercise Clause. Yet, the Plaintiffs’ objections to
the Defendants’ actions surrounding the Equality Act based on“biology,” not “bigotry.” When it
comes to Constitutional interpretation, the Court is being asked to determine if the Equality Act,

and by extension all pro-LGBTQ policies are unconstitutional in their making and in their
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 15 of 48

15

enforcement for having failed the three prongs of the Lemon Test and violated the Establishment
Clause of the First Amendment of the United States Constitution. The Plaintiffs are not out to
prove or disprove that there is a gay gene but to demonstrate that whole discussion is religious in
nature, which means the government has to stay way from all things that LGBTQ related. While
the Defendants are waging a religious war out of the overflow of their moral superiority
complex, the Plaintiffs are seeking to compel this Court to restore Constitutional order in step
with its mandatory duty under Articles HI and VI.

18. EMOTIONAL APPEALS CA TBE USED TO USURP THE ESTABLISHMENT

   

CLAUSE: To quote Ben Shapiro from the Daily Wire,“‘facts do not care about feelings.” The
Plaintiffs arguments throughout this action will be based exclusively on facts and Constitutional
principles that are logically consistent and grounded in objective reality. The Defendants

grounds for introducing the Equality Act were based entirely on their feelings and Constitutional
sermonizing that was unprincipled and logically inconsistent. The testimonials of Plaintiff
Quinlan and Plaintiff Groppoli - alone - show that there is no such thing as “gay people.” At best,
there are only some people who for some period of time self-identified as “homosexual.”
President Lincoln was right. All people are created equal. All people were created equally
broken and in need of a redeemer. The government is not a redeemer or a church. The fact is
that not everyone in life takes the same path or subscribes to the same set of influences or beliefs
- which is their right under the Free Exercise Clause. Yet, the Establishment Clause prohibits the
government from respecting unproven faith-based beliefs of one group over another - from
putting one religion over another. The government must remain neutral when it comes to

religion, and not allow emotional appeals from either the right or the left to usurp the
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 16 of 48

16

Establishment Clause. If, for example, Defendant Pelosi was to become unhinged in the wake of
this action and beat Defendant Cicilline to death on the House floor, at her subsequent criminal
trial for murder by provocation she could not be successfully argue, “your honor, as the
philosopher Lady Gaga said, I was born this way, I was born with the emotion of anger inside of
me and I merely acted upon it, and should therefore be acquitted.” Just because the Defendants
feel that homosexual ideology is plausible does not mean that they can prove that it is. The sole
basis for the Equality Act consists of a bundle of emotional appeals predicated on irrelevant
feelings and unproven faith-based assumptions. The Courts have made it abundantly clear that
emotional appeals - even really good ones - cannot be used to usurp the Establishment Clause.
See Holloman v. Harland, 370 F.3 1252 (11th Cir. 2004).'° This Court is being asked to set
emotion aside and obey its duty to make the Defendants obey the United States Constitution. The
Court is being asked to follow its duty to make the Defendants comply with theirs. It is called
checks and balances. The Plaintiffs have standing to make that demand and to have the
expectation that both branches have the character to behave in an honest manner.

19, GOVERNMENT IS NOT A CHURCH: Our government is not a church. It is not a

redeemer. Our government was never designed to respect the unproven edicts of Secular

 

'° In Holloman, a public school teacher defended a daily moment of silent prayer by arguing that she
intended to teach students compassion, pursuant to a character education plan mandated by the State. Id.
at 1285. The court concluded that this emotional explanation did not constitute a valid secular purpose
because the teacher’s most basic intent unquestionably was to offer her students an opportunity to pray.
“While [the teacher] may also have had a higher-order ultimate goal of promoting compassion, we look
not only to the ultimate goal or objective of the behavior, but also to the more immediate, tangible, or
lower-order consequences a government actor intends to bring about.” Id. The unmistakable message of
the Supreme Court’s teaching in Holloman is that the state cannot employ a religious means to serve an
otherwise legitimate secular interests.” Id. at 1286. The Holloman court further concluded that “a person
attempting to further an ostensibly secular purpose through avowedly religious means is considered to
have a Constitutionally impermissible purpose.” Id., citing Jagar v. Douglas County School, 862 F.2d
824, 830 (11th Cir.1989) (“An intrinsically religious practice cannot meet the secular purpose prong of
the Lemon test.”)
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 17 of 48

17

Humanism so that self-identified homosexuals could feel less ashamed and inadequate about
putting into practice Secular Humanist principles, which are self-evidently desensitizing,
depersonalizing, dehumanizing, dangerous, and destructive from the reasonable observer
perspective. While the government should not necessarily legislate morality, it certainly should
not legislate the immorality that the Defendants promote relentlessly. If LGBTQ ideology was
so plausible, it would be able to stand on its own without the government’s endorsement. The
fact that it cannot is telling. Christianity, on the other hand, stands on its own regardless as to
whether the government places its stamp of approval on it or not because it appears to be true,
radically transformative, and a catalyst for rich human flourishing. The evidence shows that
LGBTQ ideology will likely implode under the weight of its own absurdity without the
government’s endorsement but that is just the way it is.

20. THE EQUALITY ACT AND THE DEFENDANTS ARE RACISISTS: The Defendants
have conspired to make the Equality Act part of the race-based civil rights act of 1964 in a
manner that is so intellectually dishonest and manipulative that it shows that they and their party
are deeply racists. The evidence shows that for the Defendants to pretend that the phony gay
civil rights plight is equal to the race-based civil rights plight, whereas the race-based civil rights
plight was actually based on immutability and genetics, is an act that amounts to racial animus
and racism in-kind. It is a position that is radically, sexually, emotionally, and intellectually
exploitative. Pastor Harley, as a black woman and a former Transvestite activists, is especially
offended by the Defendants’ deliberate false comparisons. Black people used to have to ride on
the back of the bus, walk to school, drink from the unsanitary water fountain because of the

immutable trait of skin pigmentation. The Equality Act and its sponsors unequivocally seek to
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 18 of 48

18

normalize immoral sexual practices by hijacking the race-based civil rights plight for the
perverted and self-serving desires of the Defendants in direct violation of their duties owed to the
United States Constitution pursuant to Article VI. DOJ should make an example of the
defendants by criminally prosecuting them personally - they are not above the law and refuse to
think logically.

PARTIES

21. Greg Quinlan is a the founder of the Center For Garden State Families. Plaintiff Quinlan is
the former President of PFOX - friends of family of ex-gays and transgender. Plaintiff Quilan
worked as LGBTQ activist for nearly a decade before being radically transformed by
Christianity. He now works to disentangle the government from LGBTQ religious ideology
which harmed the quality of his life. Because Plaintiff Quilan left the LGBTQ lifestyle, he is
treated as a direct threat to the objectives of the LGBTQ church. This has caused Plaintiff
Quinlan to be targeted, harangued, threatened, marginalized, and personally injured by the
LGBTQ church and its sympathizers. Plaintiff Quinlan lives in New Jersey and in Washington
D.C..

22. Luca Groppoli was a militant LGBTQ activists who was part of the LGBTQ church for
decades. Plaintiff Groppoli was radically transformed by Christianity and now works to help
others leave the LGBTQ church behind, if they want to do so. Plaintiff Groppoli is routinely
threatened, harangued, marginalized, and harassed by the LGBTQ church because her testimony
- alone - destroys the notion that the Fourteenth Amendment has jurisdiction over LGBTQ
issues. Luca’s story is direct proof that homosexuality has nothing to do with immutability and

that the Equality Act is nothing more than a religious sham and dangerous political power play.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 19 of 48

19

Luca resides in Minnesota and Washington D.C., working as a lobbyist with Special Forces Of
Liberty.

23. Chris Sevier Esq. is a former Judge Advocate General, who was assigned to the Rule of Law
Mission by the 13th ECF under Title 10 jurisdiction. Plaintiff Sevier has been substantially
persecuted and targeted because he has advocated before a series of Courts and legislative bodies
that the United States Constitution will at the very most permit the states to legally recognized
and condone marriage between one man and one woman because the policies supporting such a
union, like actual marriage itself, are neutral, natural, and non-controversial. Most recently, the
record company Anjuna Beats, from the United Kingdom, decided to breach its contract with
Plaintiff Sevier and to shelve 10 songs authored and co-produced by Plaintiff Sevier, Grum, and
Sunny Lax, to punish Plaintiff Sevier for making arguments in Court and before legislative
bodies that the government State and Federal] government are required to disentangle itself from
all policies that respect LGBTQ ideology. Plaintiff Sevier is a Christian who has suffered severe
targeting by the Tennessee Board Of Professional Responsibility and by some law enforcement
agencies because of his christian advocacy because they believe that Secular Humanism should
be the favored religion of the United States, like the Defendants.

24. Nancy Pelosi is a senile individual and the Speaker of the House who will say anything to
acquire votes and power for her fledgling party, even if it requires that she violate her fiduciary
duty owed to the United States Constitution under Article VI.. She was a co-sponsor of the
Equality Act in question and misused the powers of her office to misrepresent the truth about the
act, as she engaged in unconstitutional and political misconduct.

25. Jeff Merkley is a U.S. Senator and the prime sponsor of the Equality Act in the Senate.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 20 of 48

20

26. David Cicilline is a self-identified homosexual from Rhode Island and the prime sponsor of
the Equality Act in the House.

27. Amy Klobuchar is a co-sponsor of the Equality Act and she is Plaintiff Groppoli’s Senator
from Minnesota.

28. Corey Booker is a co-sponsor of the Equality Act in the Senate. He is Plaintiff Quinlan’s
senator in New Jersey.

29. Kristen Gillibrand is a co-sponsor of the Equality Act in the Senate. She is Plaintiff Sevier’s
senator in New York.

30. Chuck Shumer is the Senate Minority leader who is a co-sponsor and advocate of the
Equality Act. He is a Plaintiff Sevier’s senator in New York.

JURISDICTION AND VENUE

31. Jurisdiction is based on 28 U.S.C. § 1343 and 42 U.S.C. § 1983 for claims arising under the
United States Constitution. Declaratory relief is authorized by 28 U.S.C. § 2201 and § 2202 and
Rule 57 of the Federal Rules of Civil Procedure. Injunctive relief is authorized by the United
States Code and Rule 65 of the Federal Rules of Civil Procedure.

32. This Court has Federal Question jurisdiction under the First Amendment Establishment
Clause because the Defendants have violated the Lemon Test in the making, introduction, and
potential enforcement of the Equality Act. The introduction and promulgation of the Equality
Act - alone - amounts to a non-secular sham that lacks a primary secular purpose that is
calculated to create an indefensible legal weapon against non-observers of the religion of Secular
Humanism, while excessively entangling the government with the religion of Secular

Humanism. The Defendants’ actions surrounding the introduction of the Equality Act fail not
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 21 of 48

21

one, but all three prongs of Lemon. By holding the leadership of the Democrat party accountable,
it will trickle down and stop the vast amount of unconstitutional and political malpractice that is
being perpetrated by the Democrats on the state level.

33. This Court has jurisdiction over the parties and subject matter pursuant to 28 U.S.C. § 1331
and § 1367(a).

34. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because the events or
omissions giving rise to this action occurred in the District of Columbia.

35. As targeted victims of the intolerant LGBTQ church, the Plaintiffs have a logical nexus to
sue the Defendants under the taxpayer standing exception that only associates with the
Establishment Clause causes of action. The Plaintiffs seek permission to file separate briefs on
standing for the benefit of the Court.

SECTION II
FACTS

35. The Plaintiffs have made colorable efforts to form a custom wedding cupcake shop that will
be domiciled in the District of Columbia entitled “Kiss My Ass Cupcakes.” The Plaintiffs named
the business in accordance with their rights under the Free Exercise Clause of the First
Amendment. The Plaintiffs services will be narrowly tailored to provide custom designed sweets
to wedding receptions that involve a wedding between a man and a woman. Each cupcake will
be custom designed using the formidable creative skills of the Plaintiffs. The Plaintiffs will
never use their immense creative skills to advance any form of parody marriage because the
Plaintiffs believe, like fellow Christian Jack Phillips, that parody marriages are immoral and that
to advance immorality is itself an act of immorality. Even the possibility of the Equality Act

becoming law gives the Plaintiffs the apprehension of Jiability and places their business plans in
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 22 of 48

22

danger. The Plaintiffs should not have to wait until the act becomes law to stop the process to
ward off injury. The mere introduction of the act is enough to give the Plaintiffs the reasonable
apprehension of potential liability.

36. On March 13, 2019, Defendant Cicilline and Defendant Pelosi authored, sponsored,
endorsed, and introduced the Equality Act, HR 5, in the House of Representatives. On May 201,
2019, Defendant Markley, Defendant Booker, and Defendant Klobuchar, and Defendant
Gillibrand authored, drafted, sponsored, endorsed, and introduced the Equality Act in the Senate.

37. Section 1 “short title” of the Equality Act reads: “An Act to prohibit discrimination on the
basis of sex, gender identity, and sexual orientation, and for other purposes.” See page 2 of HR 5.

At the time of the publication, the Defendants knew that “sexual orientation” was not a suspect
class for the purposes of the Fourteenth Amendment. That is, the Defendants were aware that sex
and gender are predicated on fact-based neutral immutability and genetics. The Defendants knew
that gender identity and sexual orientation have nothing to do with immutability and genetics and
are deeply controversial unproven truth claims founded on naked assertions that are implicitly
religious.

38. Section 2 “Findings and Purpose” subsection (1) the act stated:

“(1) Discrimination can occur on the basis of the sex, sexual orientation, gender identity, or
preg-nancy, childbirth, or a related medical condition of an individual, as well as because of
sex-based stereotypes. Each of these factors alone can serve as the basis for discrimination, and
each is a form of sex discrimination.”

At the time that the act was introduced, the Defendants knew that it takes an enormous amount of
religious faith believe that the idea that “sexual orientation” and “gender identity” are not a
bundle of faith based assumptions and are as fact-based an as neutral as sex, childbirth,
pregnancy, and gender. The Defendants were aware that such a comparison was implausible on
its face from the reasonable observer perspective.

39, Section 2 “Findings and Purpose” subsection (3) stated:

“Lesbian, gay. bisexual, transgender, and queer (referred to as *‘LGBTQ*’) people commonly
experience discrimination in securing access to public accommodations—including restaurants,
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 23 of 48

23

senior centers, stores, places of or establishments that provide entertainment, health care
facilities, shelters, government offices, youth service providers including adoption and foster
care providers, and transportation. Forms of discrimination include the exclusion and denial of
entry, unequal or unfair treatment, harassment, and violence. This discrimination prevents the
full participation of LGBTQ people in society and disrupts the free flow of commerce.

At the time of the introduction, the Defendants were aware that perhaps the government could
prevent discrimination against self-identified homosexuals or self-identified transvestites based
on their faith-based identity narrative on religious grounds; however, the government certainly
cannot make private individuals or companies take direct or symbolic action to condone and
respect LGBTQ religious orthodoxy. There are millions of people living in the United States, to
include the Plaintiffs, who sincerely believe that homosexuality lifestyle and ideology is
immoral, and that to enable acts of immorality is itself an act of immorality. Therefore, as
taxpayers, the Plaintiffs do not want their tax dollars being spent on salaries of politicians, like
the Defendants’, who seek to use their office to entangle the government with the religion of
LGBTQ Secular Humanism by the creation and introduction of non-secular shams, like the
Equality Aci, that causes the Plaintiffs and millions of other Americans to violate their
conscience by the simple act of paying taxes, which enables such nonsense. The Defendants
know that the mere introduction of the Equality Act amounts to a coercive measure that is
calculated to force Americans to pay homage to the Defendants’ preferred religion - LGBTQ
Secular Humanism. At the time of its introduction, the Defendants knew that the goal of the
Equality Act was to convey to all Americans that Secular Humanism is the favored religion of
the United States. The Defendants knew that the introduction of the Equality Act was an
imperialistic political power play that reflects the Defendants’ dangerous moral superiority

complex.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 24 of 48

24

40. Section 2 “Findings and Purpose” subsection (5) stated:

Regular and ongoing discrimination against LGBTQ people, as well as women, in accessing
public accommodations contributes to negative social and economic outcomes, and in the case of
public accommodations operated by State and local governments, abridges individuals’
constitutional rights.

As the result of medical expert testimony and the sworn statements of ex-gays, the Defendants
know that there is no such thing as “gay people.” That is, the Defendants knew at the time they
sponsored the Equality Act that self-identified gay people are not a “people group,” but rather,
self-identified “gay people” are a faith-based group who believe in the superiority of a narrow
and exclusive private moral code that bucks common sense. The Defendants equate the plight of
women to self-identified homosexuals to proliferate misdirection and red herring. “Gender” is
based on neutral fact, whereas “gender identity” is based exclusively on a set of unproven
faith-based assumptions that self-evidently defy common sense and are semi-religious from the
reasonable person perspective. “Gender” is secular, whereas “gender identity” is semi-religious.
The government can make laws that concern gender but not gender identity.

41. Section 2 “Findings and Purpose” subsection (7) stated:

The discredited practice known as “‘conversion therapy”’ is a form of discrimination that harms
LGBTQ people by undermining individuals sense of self worth, increasing suicide ideation and
substance abuse, exacerbating family conflict, and contributing to second class status.

At the time of the introduction, the Defendants knew that “conversion therapy” was never
discredited, but rather, that attacks on the plausibility of conversion therapy were. The
Defendants merely “wish” that conversion therapy was discredited in the same way that they
“wish” that self-identified gay people were a suspect class, instead of a being a single

denominational/sect within the church of Secular Humanism. The Defendants’ feeling that
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 25 of 48

25

“conversion therapy” is discredited amounts to an irrelevant emotion appeal that cannot be used
to overcome the Establishment Clause. The attached testimonial of Dr. Tara King - alone -
demonstrates that conversion therapy radically transformed her life to the point that she herself
became a conversion therapist herself. Dr. King’s testimony - alone - discredits the dishonest
and self-serving Defendants. The Defendants have no defense the testimonies of ex-gays who
did indeed convert to a completely different identity narrative. Furthermore, in regards to
subsection 7 of the legislative findings, the evidence suggests that if a self-identified homosexual
were turning to suicide or substance abuse it could likely be the resuit of their decision to put
secular humanist beliefs into practice of their own free will. LGBTQ practices are self-evidently
immoral and contrary to the human design and naturally lead to feelings of shame and
inadequacy and even suicide apparently. Therefore, the Defendants knew at the time of the
publication that for the government to encourage LGBTQ Secular Humanist practices will only
lead to more suicide and substance abuse. While self-identified homosexuals are not second
class citizens, the Defendants knew at the time of the publication of the Equality Act that the
paramount purpose of the measure was to reduce Christians, who like the Plaintiffs who tend to
vote republican, to an actual second class citizen status simply because they believe that
Democrats’ cult ideclogy is evil. vile, asinine, and subversive to human flourishing. The
evidence shows that for any state or for the federal government to create or pass conversion
therapy bans, would constitute government action that violates the Establishment Clause of the
First Amendment. Not only are the Defendants’ discredited, along with their act, the evidence
shows that all existing conversion therapy bans must be struck down because they violate the
Establishment Clause of the First Amendment of the United States Constitution.

(8) Section 2 “Findings and Purpose” subsection (8) states:
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 26 of 48

26

Both LGBTQ people and women face widespread discrimination in employment and various
services, including by entities that receive Federal financial assistance. Such discrimination—
(A) is particularly troubling and inappropriate for programs and services funded wholly or in part
by the Federal Government; (B) undermines national progress toward equal treatment regardless
of sex, sexual orientation, or gender identity; and (C) is inconsistent with the constitutional
principle of equal protection under the Fourteenth Amendment to the Constitution of the United
States.

The Defendants were intentionally engaging in manipulation and misdirection by equating the
plight of females to the plight of individuals who may self-identify as a homosexual for at least
some period of time. The female plight is based on fact, whereas the LGBTQ plight is based on
religious beliefs and a desire to legitimize immoral sexual beliefs through dishonest means. In
fact, itis an act of gender discrimination for a government actor to pretend that women can be
men or that men can be women. Such an obvious ploy cheapens the inherent dignity of men and
women and amounts to a critique on absolute truth and religion. The evidence shows that the
only constitutional position the government can take from a policy stand point is that men and
women are biologically different but equal. The Equality Act is, therefore, a conmmentary and an
attack on Christianity and on the very absolute truth that the United States Constitution and the
Bill of Rights themselves are built on. A critique on religion is almost always a new religion The
Defendants have a severe emotional problem with the truth and are guilty of undermining the
sovereignty of the United States Constitution. The other branches of government must treat
them as enemies of the state. For decades now the Democrat party has been acting with impunity
in its efforts to entangle the government with their cult-type beliefs that defy common sense and
are categorically subversive to human flourishing.

42. Section 2 “Findings and Purpose” subsection (8) stated:
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 27 of 48

27

Federal courts have widely recognized that, in enacting the Civil Rights Act of 1964, Congress
validly invoked its powers under the Fourteenth Amendment to provide a full range of remedies
in response to persistent, widespread, and pervasive discrimination by both private and
government actors.

At the time of the publicaiton, the Defendants knew that the Civil Rights Act of 1964 and the
Fourteenth Amendment had nothing to do with religion but exclusively center around
discrimination based on factors that are self-evidently immutable and genetic. The Defendants
knew that the Secular Humanists on the bench who had ever engaged in any action to treat
homosexuality as anything other than a religious ideology have acted in error.

43. Section 2 “Findings and Purpose” subsection (10)

Discrimination by State and local governments on the basis of sexual orientation or gender
identity in employment, housing, and public accommodations, and in programs and activities
receiving Federal financial assistance, violates the Equal Protection Clause of the Fourteenth
Amendment to the Constitution of the United States. In many circumstances, such discrimination
also violates other constitutional rights such as those of liberty and privacy under the due process
clause of the Fourteenth Amendment.

At the time of the publication, the Defendants knew that discrimination on the basis of “sexual
orientation” or “gender identity” in employment, housing, and public accommodations, and in
programs and activities recetving Federal financial assistance, does not violate the Equal

Protection Clause of the Fourteenth Amendment of the Constitution of the United States. The
Defendants knew that Equal Protection Jurisdiction can only be invoked if the matter involves
immutability and genetics. Meanwhile, the declarations filed by the Plaintiffs in this case that
were submitted by ex-gays and medical experts demonstrates that people leave the homosexual
lifestyle all the time - converting to a new identity narrative that accords with self-evident

morality and the way they are designed. The Defendants knew that the First Amendment

Establishment Clause balanced with the Free Exercise Clause of the First Amendment have
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 28 of 48

28

exclusive jurisdiction over sexual orientation and gender identity. After being served with this
lawsuit and the supporting declarations, the Defendants will no longer be allowed to pretend that
sexual orientation is based on immutability and genetics. The Defendants are on direct notice
that their positions are dishonest and any continued attempt to treat the phony gay plight like a
civil rights issue will be malicious and willful and criminally actionable by DOJ.

44, Section 2 “Findings and Purpose” subsection (1 1) stated:

Individuals who are LGBTQ, or are perceived to be LGBTQ, have been subjected to a history
and pattern of persistent. widespread, and pervasive discrimination on the bases of sexual
orientation and gender identity by both private sector and Federal, State, and local government
actors, including in employment, housing, and public accommodations, and in programs and
activities receiving Federal financial assistance. An explicit and comprehensive national solution
is needed to address such discrimination, which has sometimes resulted in vio-lence or death,
including the full range of remedies available under the Civil Rights Act of 1964.

At the time of the publication, the Defendants knew that there are no “individuals who are
LGBTQ” but that there are only some “individuals who” for some period of time “self-identify
as LGBTQ.” The Defendants knew that people who self-identify are not a “people group” but
are individuals who are part of an organized religious organization that operates out of a private
moral code that is semi-religious and faith-based. The Defendants knew that there are already
remedies in place for individuals who are subjected to violence or death, as the result of their
faith-based beliefs. The Defendants were aware that the history of LGBTQ ideology is that it was
a worldview that was largely illegally until recently for good cause. See Lawrence v. Texas, 539
U.S. 558 (2003) which overruled Bowers v. Hardwick, 478 U.S. 186 (1986). The Defendants
were aware that LGBTQ ideology erodes community standards of decency and that the
government has a compelling interest to uphold community standards of decency. Paris Adult

Theatre Iy. Slaton, 413 US 49 (1973).
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 29 of 48

29

45. Section 2 “Findings and Purpose” subsection (12) stated:

Numerous provisions of Federal law expressly prohibit discrimination on the basis of sex, and
Federal agencies and courts have correctly interpreted these prohibitions on sex discrimination to
include discrimination based on sexual orientation, gender identity. and sex stereotypes. In
particular, the Equal Employment Opportunity Commission correctly interpreted title VII of the
Civil Rights Act of 1964 in Macy v. Holder, Baldwin v. Foxx, and Lusardi v. McHugh.

The Plaintiffs do not disagree that government discrimination on the basis of sex is wrongful
under the Equal Protection Clause and the Federal and state laws based on the Fourteenth
Amendment serves as the valid legal basis for such policies. At the time of the publication, the
Defendants knew that the decisions in Macv v. Holder, Baldwin v. Foxx, and Lusardi v. MeHugh
were deeply flawed decision floated by devout Secular Humanists on the bench. Any existing
Federal or State Statute that respects “sexual orientation” or “gender identity” mythology must
immediately be struck down for violating the Establishment Clause under the doctrine of
Constitutional preemption, [If “sexual orientation” was the basis for a suspect class, then there
would be no way to stop self-identified polygamists, zoophiles, and objectophiles from claiming

the same rights that self-identified homosexuals ciaim to be entitled to. Justice Roberts could not

have made that any clearer in his dissent in Obergefell.’© If marriage really was a “fundamental

 

'S “Indeed, from the standpoint of history and tradition, a leap from opposite-sex marriage to same-sex
marriage is much greater than one from a two-person union to plural unions, which have deep roots in
some cultures around the world. Ifthe majority is willing to take the big leap. it is hard to see how it can
say no to the shorter one. It is striking how much of the majority’s reasoning would apply with equal
force to the claim of a fundamental right to plural marriage. If “[t]here is dignity in the bond between two
men or two women who seek to marry and in their autonomy fo make such profound choices.” aafe, at 13.
why would there be any jess dignity in the bond between three people who, in exercising their autonomy,
seek to make the profound choice to marry? If a same-sex couple has the constitutional right to marry
because their children would otherwise “suffer the stigma of knowing their families are somehow lesser.”
ante, at 15, why wouldn't the same reasoning apply to a family of three or more persons raising children?
if not having the opportunity to marry “serves to disrespect and subordinate” gay and lesbian couples,
why wouldn’t the same “imposition of this disability.” ante, at 22, serve to disrespect and subordinate
people who find fulfillment in polyamorous relationships? See Bennett, Polyamory: The Next Sexual
Revolution? Newsweek, July 28. 2009 (estimating 500,000 polyamorous families in the United States);;
Li, Married Lesbian “Throuple” Expecting First Child. N. Y. Post. Apr. 23, 2014;: Otter, Three May Not
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 30 of 48

30

right,” “existing right,” and “individual right” based on a “personal autonomous choice” for
self-identified homosexuals, marriage must very obviously be a “fundamental right,” “existing
right,” and “individual right” based on a “personal autonomous choice” for self-identified
polygamists, zoophiles, and objectophiles as well.'’ If that is not true - and it is not - then the
Defendants’ and Secular Humanists on the courts entire push to entangle the government with
LGBTQ Secular Humanism religion is a sham that has constituted the greatest abuse of the
Establishment Clause since the mception of the American Jurisprudence. The Defendants only
seek to protect the phony civil rights of the largest minority group of a suspect class because the
entire ordeal is a catastrophic sham - which it is. Just imagine if the 1964 Civil Rights Act only
allowed for blacks and whites to be protected on the basis of race, but not brown hispanics, red
american Indians, or yellow asians. That is not how the Fourteenth Amendment works. The
Fourteenth Amendment does not allow the government to discriminate against any person of
color to include those who are in the true minority of the race suspect class. The Fourteenth
Amendment was not designed to protect the majority and largest minority of a suspect class. No!
The Fourteenth Amendment was designed to protect the true minorities and non-obvious groups
within a suspect class from discrimination. McDonald v. Santa Fe Trail Transp. Co., 427 U.S.
273. 27879, 96 S. Ct. 2574, 2578, 49 L. Ed. 2d 493 (1976). Yet, the Defendants’ Equality Act
provides no civil rights for self-identified polygamists, zoophiles, or objectophiles because the
Equality Act is a sham and so was tts introduction.

46, Section 2 “Findings and Purpose” subsection (13) stated:

 

Be a Crowd: The Case for a Constitutional Right to Plural Marriage, 64 Emory L. J. 1977 (2015).”
Obergefell at 21 (Justice Roberts Dissenting)

1? Zablocki v. Redhail, 434 U.S. 374, 384 (1978) (fundamental right);; Cleveland Bd. of Educ. v. LaFleur,
414 USS. 632, 63940 (1974) (personal choice);; Loving v. Virginia, 388 U.S. 1, 12 (1967).
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 31 of 48

31

The absence of explicit prohibitions of discrimination on the basis of sexual orientation and
gender identity under Federal statutory law has created uncertainty for employers and other
entities covered by Federal nondiscrimination laws and caused unnecessary hardships for
LGBTQ individuals.

At the time of the publication, the Defendants knew that the alleged finding hardship was based
entirely on their feelings and entitlement to disregard the United States Constitution. The
Defendants knew that if a self-identified homosexual has experienced a hardship as the result of
putting Secular Humanist principles into practice, it is a hardship of their own making and
further grounds for the government to disentangle itself with an ideology that is self-evidently
dehumanizing, desensitizing, dangerous, depersonalizing, and destructive. While self-identified
homosexuals are not “second class citizens,” it could certainly be argued with convincing clarity
that they are certainly living a “second class lifestyle” by choosing to subscribe to a spiritual take
on reality that does not accord with the grvenness of our nature and is self-evidently immoral like
rape by trick is. However, the Plaintiffs stipulate that self-identified homosexuals have the right
under the Free Exercise Clause to live a dehumanizing lifestyle. The Plaintiffs object to the
Defendants taking any direct or symbolic action to condone such a lifestyle and belief system at
the tax payers’ expense.

47, Section 2 “Findings and Purpose” subsection (14-15) stated:

(14) LGBTQ people often face discrimination when seeking to rent or purchase housing, as well
as in every other aspect of obtaining and maintaining housing. L.GBTQ people in same-sex
relationships are often discriminated against when two names associated with one gender appear
on a housing application, and transgender people often encounter discrimination when credit
checks or inquiries reveal a former name.

(15) National surveys, Including a study commissioned by the Department of Housing and Urban
Development, show that housing discrimination against LGBTQ people is very prevalent. For
instance, when same-sex couples inquire about housing that is available for rent, they are less
likely to receive positive responses from landlords. A national matched-pair testing investigation
found that nearly one-half of same-sex couples face adverse, differential treatment when seeking

elder housing. According to other studies, transgender people have half the homeownership rate
of non-transgender people and about | in S transgender people experience homelessness.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 32 of 48

32

Even if it could be proven that self-identified homosexuals faced “discrimination in housing” -
and it cannot - it would be as irrelevant as the notion that people who self-identified as
“sexualized chicken sandwiches” or “polygamists” were also faced with “discrimination in
housing.” Private housing employers should be able to choose who to rent to on a number of
arbitrary factors, just as the owners of “Kiss My Ass Cupcakes” should be allowed to choose to
only sell customized goodies to promote actual marriages, not parody marriages. See Colorado
Civil Rights Commission v. Masterpiece Cakeshop, 138 S. Ct. 1719; 201 L. Ed. 2d 35; 584 U.S.
_. _ (2018). However, even if if the housing entity happened to be a government actor, it would
have a rationally related narrowly tailored purpose for rejecting a self-identified homosexual’s
application for the same reason it would have rejecting a polygamists, zoophiles, or objectophiles
because the government has a compelling interest to uphold decency and good order. Landlords
of housing units have the fundamental right to not support or enable self-asserted sex-based
identity narratives that were questionably moral because such identity narratives erode
community standards of decency. The Defendants were well aware that the government has a
compelling interest to uphold community standards of decency. Paris Adult Theatre Iv. Slaton.
413 US 49 (1973). For centuries, courts have taken the position that “any schoo! boy knows that
a homosexual act is immoral, indecent, lewd, and obscene. Adult persons are even more
conscious that this is true. “Schlegel v. United States, 416 F.2d 1372, 1378 (Ct. CL.1969). It
remains true that “to simply adjust the definition of obscenity to social realities has always failed
to be persuasive before the Courts of the United States.” Ginsberg v. New York, 390 U.S.629,
639-40, 88 S. Ct. 1274, 20 L. Ed. 2d 195 (1968): Mishkin v. State of New York, 383 U.S. 502,

509, 86S. Ct. 958, 16 L. Ed. 2d 56 (1966): and Bookcase, Inc. v. Broderick, 18 N.Y. 2d 71. 271
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 33 of 48

33

N.Y, S.2d. The Equality Act seeks to desensitize the Nation in an effort to normalize sexual
practices that are self-evidently subversive to human flourishing and immoral. The Defendants
are well aware of that fact but only care about engaging in imperialistic power plays to amass
power for their dangerous party.

48. Section 2 “Findings and Purpose” subsection (16) stated:

(16) As a result of the absence of explicit prohibitions against discrimination on the basis of
sexual orientation and gender identity, credit applicants who are LGBTQ, or perceived to be
LGBTQ, have unequal opportunities to establish credit. LGBTQ people can experience being
denied a mortgage, credit card, student loan, or many other types of credit simply because of
their sexual orientation or gender identity.

The problem with this finding is that “sexual orientation” and “gender identity” are mythologies
that are inherently religious in nature. “Sexual orientation” and “gender identity” are not neutral
fixed realities predicated on immutability, biology, and genetics, but rather, “sexual orientation”
and “gender identity” are dogma, doctrines, ideological concepts that are inseparably linked to
the religion of Secular Humanism.

49, Section 2 “Findings and Purpose” subsection (16) stated:

(17) Numerous studies demonstrate that LGBTQ people, especially transgender people and
women, are economically disadvantaged and at a higher risk for poverty compared with other
groups of people. For example, older women in same-sex couples have twice the poverty rate of
older different-sex couples.

This finding wrongfully assumes that self-identified homosexuals are a people group and a
suspect class. They are not. People of color are a suspect class because skin pigmentation is
immutable and genetic. Self-identified homosexuals and self-identified transvestites are
congregational members of the church of Secular Humanism. Their beliefs cannot be respected

and endorsed by our government through either symbolic or direct action. ]f it were even

provable that self-identified homosexuals were at “higher risk for poverty” compared to
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 34 of 48

34

individuals who practiced a different religion, it would be the result of the self-destructive
ideology they have chosen to subscribe to to begin with. Ifa self-identified homosexual feels
like their subscription to homosexual ideology is harming the quality of their life, then they could
do as Plaintiffs Quinian, Groppoli, and Harley did and convert to a different identity narrative
that actually accords with transcultural reality and the truth about the way things are and the way
we are as humans.

50, Section 2 “Findings and Purpose” subsection (18) stated:

(18) The right to an impartial jury of one’s peers and the reciprocal right to jury service are
fundamental to the free and democratic system of justice in the United States and are based in the
Bil of Rights. There is, however, an unfortunate and long-documented history in the United
States of attorneys discriminating against LGBTQ individuals, or those perceived to be LGBTQ,
in jury selection. Failure to bar peremptory challenges based on the actual or perceived sexual
orientation or gender identity of an individual not only erodes a fundamental right, duty, and
obligation of being a citizen of the United States, but also unfairly creates a second class of
citizenship for LGBTQ victims, witnesses. plaintiffs, and defendants.

At the time of the publication, the Defendants were aware that there are many factors that go into
jury selection and that no one factor is dispositive. The Equality Act’s attempts to impact jury
selection amounts to a form of illegal obstruction of justice. The Defendants have no way to
prove that self-identified homosexuals are selected for jury selection less often because of their
religious beliefs on sex. marriage. and morality because the bill is based on their irrelevant
feelings, not facts. But that is not the main point. The fact of the matter ts that self-identified
homosexuals are no more of a “people group” than self-identified pedophiles or self-identified
polygamists. Whenever the government decides to obey the Constitution and not pay respect to
LGBTQ ideology, jury selection practice cannot relegate self-identified homosexuals to a

“second class citizens” because the government cannot respect any self-asseried sex-based

identity narrative that are questionably moral, real, and plausible to begin with in light of the
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 35 of 48

35

Establishment Clause. However, the decision for an individual to exercise their free exercise
right to put LGBTQ ideology into practice will more likely than not reduce that individual to a
second class life. But that is their individual private choice afforded to them under the Free
Exercise Clause. Self-identified homosexuals have the same right to demand that they be
selected more often in judicial proceedings as self-identified polygamists, zoophiles, and
objectophiles, meaning that they have no right to demand so whatsoever. The Defendants were
well aware of that fact at the time of the publication and have been deliberately misusing their
power to monkey with the Fourteenth Amendment to undermine the supremacy of the United
States Constitution.

51. Section 2 “Findings and Purpose” subsection (19) stated:

(19) Numerous studies document the shortage of qualified and available homes for the 437,000
youth in the child welfare system and the negative outcomes for the many youth who live in
group care as opposed to a loving home or who age out without a permanent family. Although
same-sex couples are 7 times more likely to foster or adopt than their different-sex counterparts,
many child placing agencies refuse to serve same-sex couples and LGBTQ individuals. This has
resulted in a reduction of the pool of qualified and available homes for youth in the child welfare
system who need placement on a temporary or permanent basis. Barring discrimination in foster
care and adoption will increase the number of homes available to foster children waiting for
foster and adoptive families.

To begin. the evidence more likely than not shows that children should be prohibited from being
placed in homes that lack the input of two legally marriage spouses of the opposite but equal
genders who are in a committed relationship so that the children can be the beneficiary of the

spouses input to begin with. Falsely equating parody marriages to actual marriages is an act of

per se discrimination against both men and women because it its an assault on absolute truth and
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 36 of 48

36

the equal but different qualities of the two genders. The Defendants’ bill is an assault on the
same absolute truth that the United States Constitution itself is established on."
52. Section 2 “Findings and Purpose” subsection (20) stated:

(20) LGBTQ youth are overrepresented in the foster care system by at least a factor of two and
report twice the rate of poor treatment while in care compared to their non-LGBTOQ counterparts.
LGBTQ youth in foster care have a higher average number of placements, higher likelihood of
living in a group home, and higher rates of hospitalization for emotional reasons and juvenile
justice involvement than their non-LGBTQ peers because of the high level of bias and
discrimination that they face and the difficulty of finding affirming foster placements. Further.
due to their physical distance from friends and family, traumatic experiences. and potentially
unstable living situations, all youth involved with child welfare are at risk for being targeted by
traffickers seeking to exploit children. Barring discrimination in child welfare services will
ensure improved treatment and outcomes for LGBTQ foster children.

The Defendants are too desensitized and intellectually dishonest to see that homosexuality is
itself a form of sexual exploitation that cuts against the givenness of our nature just like rape by
trick does. Homosexuality, like pornopraphy and prostitution, normalizes false permission
giving beliefs about sex and promotes sexual exploitation. At least one of the plaintiffs has made

that argument before - see Sevier v. Google, Inc., et al 0:15-cv-05345 (6th Cir. 2015). The

 

'8 The Plaintiffs are not arguing that the Supreme Court in Church of the Holy Trinity v. United States,
143 U.S. 457 (1892) was right when it conclusively found that “America is a Christian Nation.” America
can never mandate Christianity because it would produce the very legalism that Christ Himself was so
adamantly opposed to, [t could be stated perhaps that “America is [unofficially] a Christian Nation”
because Christianity happens to also parallel self-evident morality that proliferates human flourishing,
The fact of the matter is that “without faith, there is no basis for morality, and without morality there is no
basis for law.” There is no way around that axiom. and all three branches need to stop wasting time and
pretending otherwise. Neither this Court nor the Defendants can pretend that morality as a basis for law
in the United States Congress does not matter. If a junior Officer in the Military has a duty under the
UCMS ta disregard an immoral order, it cannot be said that morality dees not matter when it comes to
policy decisions in the civilian sector. See Article 90 of the Uniform Code of Military Justice. The
question presented is which set of mora! doctrine can the laws of the United States be based on? The
answer is that the laws of the United States are Constitutionally required to be predicated on self-evident
morality that is neutral, natural, and non-controversial, The Defendants know that even if self-evident
morality parallels the doctrines of institutionalized religions, this coincidence does not make the law
founded on self-evident morality unconstitutional. The Defendants were weli aware that the Equality Act
is biased, unnatural, and controversial. In fact. the Defendants have set out in violation of their oath of
office and fiduciary duty to legislate immorality.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 37 of 48

37

Equality Act does not decrease sexual exploitation of minors, it increases it. [fit were true that
homosexuality was not self-evidently evil and immoral, on what possible basis could it be said
that polygamy, zoophilia, pediphila. or objectophilia were? What homosexuality, human
trafficking, and child exploitation have in common is that they are forms of sex that do not
accord with the givenness of our nature and the truth about the way things are and the way we
are. The Defendants’ bill is by definition calculated to proliferate perversion, child exploitation.
and the erosion of community standards of decency. By creating and introducing the Equality
Act, the Defendants are proponents of child exploitation as a result of their refusal to think
logically.

53. Section 2 “Findings and Purpose” (b) stated:

(b) PURPOSE.—It is the purpose of this Act to expand as well as clarify, confirm and create
greater consistency in the protections and remedies against discrimination on the basis of all
covered characteristics and to provide guidance and notice to individuals, organizations,
corporations, and agencies regarding their obligations under the law.

However, the stated purpose is nonsense. The purpose of the bill is to undermine Constitutional
law and to convey to the Plaintiffs and all Americans that LGBTQ Secular Humanism that is at
heart of the Democrat party is the favored religion of the United States. The purpose of the act is
amount religious and ideological dominance, not tolerance and equality for heavens sake.
Another purpose of the act is undermine the supremacy of the Fourteenth Amendment by
stretching it in inconsistent and unprincipled ways that it was never designed to the point that it
endangers the Civil Rights Act that Democrat President Johnson affectionately referred to as
“that nigger bill.” The Equality Act bill gives Secular Humanists who are aligned with the
Democrat party an indefensible legal weapon that can be used to marginalize, oppress, and

dehumanize taxpayers, like the Plaintiffs. who have the humility and common sense to believe in
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 38 of 48

38

absolute truth, The “Equality Act” is, therefore, calculated to generate vast amounts of
“inequality” in a pathetic effort to generate power for the Democrat party. The Defendants know
that the Equality Act was merely a reckless imperialistic power play condoned by Senate and
House leadership with callous disregard for the consequences of their actions on the American
public. The Defendants’ misuse of power manipulates the mindset of millions of Americans
cultivating in division and disorder.

$4. Section 3 “Public Accommodations” (a) stated:

(a) Prohibition on Discrimination or Segregation In Public Accomodations-Section 201 of the 20
Civil Rights Act of 1964 (42 U.S.C, 2000a) is amended— (1) in subsection (a), by inserting ‘‘sex
(including sexual orientation and gender identity),’’ before ‘‘or national origin’’: and (2) in
subsection (b}—(A) in paragraph (3), by striking ‘‘stadtum’’ and all that follows and inserting
‘stadium or other place of or establishment that provides exhibition, entertainment,
recreation,exercise, amusement, public gathering, or public display;’*; (3) by redesignating
paragraph (4) as paragraph (6); and (C) by inserting after paragraph (3) the 10 following: ‘‘(4)
any establishment that provides a good, service, or program, including a store, shopping center,
online retailer or service provider, salon. bank, gas station, food bank, service or care center,
shelter, travel agency, or funeral parlor, or establishment that provides health care, accounting, or
legal services; *‘(5) any train service, bus service, car service, taxi service, airline service,
station, depot, or other place of or establishment that provides transportation service; and”.

The Defendants were well aware that it is a total outrage that the Defendants would monkey with
the Civil Rights Act and the Fourteenth Amendment for self-serving reasons and try to restrict
freedom in the public sector based on their intolerant moral superiority complex. The
Defendants know that to imply that the phony “gay civil rights plight.” which is not based on
immutability and genetics, is not equal to the “race-based civil rights plight,” which was actually
based on immutability and genetics is an act of racial animus in-kind. The Defendants know that
by making false equivalences that their party is once again engaging in racism in-kind. This

section of the Equality act is a per se act of racism that is racially, sexually, intellectually, and

emotionally exploitative. Tt is deeply offensive to millions of people of color living in America
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 39 of 48

39

to have their pight hijacked by racists Democrats by a false comparison of skin pigmentation,
which is based on immutability, and sexually perverted practices that are choice based.'” There
is no question that by hauling the profoundly dishonest Defendants into Federal District Court,
the Plaintiffs are defending the integrity of the Fourteenth Amendment and the civil rights
movement led by Pastor Martin Luther King Jr, while safeguarding the validity of the Civil
Rights Act itself. The Plaintiffs emphatically agree with Pastor King and Dietrich Bonhoeffer
that “silence in the face of evil is to cooperate with it.” The Plaintiffs, as taxpayers, are voicing
their complaint before this Honorable Court because “anger” is not the opposite of “love.” “Hate
is, and the final form of “hate” is “indifference.” The Plaintiffs are not “indifferent” to the fact
that the Defendants efforts to amend the civil rights act is categorically a form of modern day
lynching and racism in-kind that threatens the integrity of the race-based civil rights movement
to its core. Secular Humanism on the bench in prior cases have played a huge role in the present
Constitutional crisis for deciding to dawn a “blue robe.” not a “black one.” Because the
Defendants have deliberately engaged in an act of racism in violation of the Civil Rights Act
itself, they should be held accountable and prohibited from amending in an effort to convert the
act from a secular statute to a non-secular one.

55. Section 3 “Public Accommodations” (b) stated:

(b) PROHIBITION ON DISCRIMINATION OR SEGREGATION UNDER
LAW.—Section 202 of such Act (42 U.S.C. 24 2000a-1) is amended by inserting ‘‘sex
(including sexual orientation and gender identity)’ before ‘‘or national origin”.

 

'° DE _ Lisa Boucher 9J 1-10; DE _ Quinlan Jf 1-37; DE _ Pastor Cothran J 1-50; DE_ Dr. King {jf
1-20; DE _ Dr. Cretella Jf 1-20; DE _ Goodspeed Jf 1-20; DE _ Grace Harley J] 1-25; DE _ Pastor
Cuozzo JJ 1-21; DE _ Pastor Farr J 1-33; DE _ Pastor Penkoski [J 1-34; DE _ Pastor Cairns {J 1-30:;
DE _ Christian Resistance 4 1-21. See amicus briefs of the DE _ Alliance of Ex-Gay Activists; DE
_ National Alliance of Black Pastors; and DE _ the Coalition of Doctors Defending Reparative Therapy.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 40 of 48

40

At the time of the publication, the Defendants knew that “sex and gender” were secular terms
and based on biology and that “sexual orientation” and “gender identity” were religious terms
based on feelings and unproven faith-based assumptions. If the Defendants were to successfully
amend the civil rights act, it would cause the Civil Rights Act to run afoul of the Establishment
Clause. The Defendants knowingly engaged in government action that seeks to put religion over
non-religion, while undermining the integrity of the civil rights movement. The Defendants can
better accommodate the public by simply not authoring or introducing bills that violate the
Establishment Clause in their making and in their enforcement.

56. Section 3 “Public Accommodations” (c) stated:

(c) RULE OF CONSTRUCTION.-—Title IL of such Act(42 U.S.C. 2000a et seq.) is amended by
adding at the end the following: “‘SEC. 268. RULE OF CONSTRUCTION. *‘A reference in
this title to an establishment ‘(1) shall be construed to include an individual whose operations
affect commerce and who is a provider of a good, service, or program; and‘*(2) shall not be
construed to be limited to a physical facility or place.””.

Basically, the Defendants are attempting to convert the Civil Rights Act into the de facto national
CADA statute. See Colo. Rev. Stat. § 24-34-601 et. seq; see Harley v. Masterpiece Cakeshop lid.
17-cv-1666 (C.0.D 2017). CADA was the Colorado state statute that was used to prosecute
Colorado Cake Baker Jack Phillips.” See Colorado Civil Rights Commission v. Masterpiece
Cakeshop, 138 S. Ct. 1719; 201 L. Ed. 2d 35; 584 U.S. (2018). The Supreme Court was
correct in its 7 to 2 finding that (1) “tolerance has to cut both ways” and that (2) Jack Phillips had
the right under the free exercise clause to not lend his creative talents to advance a spiritual take

on reality that he found to be deeply immoral based on a different set of religious convictions.”

 

4ihttos//wanw.christianpost.com/news/jack-phillips -faces-third-lawsuit-over-refusal-make-igbt-gender-irans
ition-cake himi

21 Several of the Plaintiffs in this case were directly involved in Jack Phillips cases. See Harley v.
Masterpiece Cakeshop Nd. 17-ev-1666 (C.O.D 2017);; Afasterpiece Cakeshop v. Elenis,
1:18-cv-02074-W YD-STV (Colo. 2018). The argument that Alliance Defending Freedom failed to make
is that CADA in its making and enforcement violated the Establishment Clause. Likewise, if the Civil
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 41 of 48

41

But the argument that Alliance Defending Freedom should have made but did not make was that
CADA in its making and in its enforcement violated the Establishment Clause, making the
statute invalid as to all people. not just the Colorado cake maker.

57. Section 4-7 stated:

SEC. 4. DESEGREGATION OF PUBLIC FACILITIES. Section 301(a) of the Civil Rights Act
of 1964 (42 U.S.C, 2000b(a)) is amended by inserting **sex (including sexual orientation and
gender identity),’* before ‘‘or national origin’’.

SEC. 5. DESEGREGATION OF PUBLIC EDUCATION. (a) DEFINITIONS.—Section 401(b)
of the Civil Rights Act of 1964 (42 U.S.C. 2000c(b)) is amended by inserting ‘‘(including sexual
orientation and gender identity),’” before “‘or national origin’. (ob) CIVIL ACTIONS BY THE
ATTORNEY GENERAL. Section 407 of such Act (42 ULS.C, 2000c--6) is amended, in
subsection (a)(2), by inserting ‘*Gncluding sexual ori-entation and gender identity),”’ before ‘‘or
national ori-gin”* (c) CLASSIFICATION AND ASSIGNMENT —Section 410 4 of such Act (42
ULS.C. 2000c-9) is amended by inserting ‘(including sexual ortentation and gender identity},”’
be-fore ‘‘or national origin’’.

SEC. 6. FEDERAL FUNDING. Section 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d)
is amended by inserting “*sex (inchiding sexual orientation and gender identity),”’ before *‘or
na-tional origin,’

SEC, 7. EMPLOYMENT. (a) RULES OF CONSTRUCTION.—Title VIE of the Civil Rights Act
of 1964 is amended by inserting after section 701 (42 U.S.C. 2000e) the following:

“SEC. 701A. RULES OF CONSTRUCTION. 17 ‘Section 1106 shall apply to this title except
that for [8 purposes of that application, a reference in that section 19 to an ‘unlawful practice’
shall be considered to be a ref- 20 erence to an ‘unlawful employment practice’.”’.

(b) UNLAWFUL EMPLOYMENT PRACTICES.—Section 703 of the Civil Rights Act of 1964
(42 U.S.C, 2000e- 2) is amended—- (1) in the section header, by striking ‘SEX.’ and inserting
“SEX UNCLUDING SEXUAL ORIENTA-TION AND GENDER IDENTITY),”*; (2) except in
subsection (e), by striking *‘sex,’’ each place it appears and inserting ‘‘sex Uincluding sexual
orientation and gender identity),”""; and (3) in subsection (e)(1), by striking ‘‘enter-prise,”” and
inserting ‘‘enterprise. if, in a situation in which sex is a bona fide occupational qualification,
individuals are recognized as qualified in accordance with their gender identity.’’.

(c) OTHER UNLAWFUL EMPLOYMENT PRACTICES.— Section 704(b) of the Civil Rights
Act of 1964 (42 U.S.C. 14 2000e—-3(b)) is amended— (1) by striking “*sex,”* the first place it

 

Rights Act were amended by the passing of the Equality Act, it would violate the free exercise rights of
millions of Christians living in America. But the mere creation, sponsoring, and introduction of the act -
let alone its passing - violates the Establishment Clause.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 42 of 48

42

appears and inserting “‘sex (including sexual orientation and gender identity),”’: and (2) by
striking “‘employment.”” and inserting ‘“‘employment, if, in a situation in which sex is a bona fide
occupational qualification, individuals are recognized as qualified in accordance with their
gen-der identity.”’.

(d} CLAIMS.—-Section 706(g)(2 (A) of the Civil Rights Act of 1964 (2000e-5(g)(2)(A)) is
amended by striking ‘‘sex,"* and inserting ‘‘sex (including sexual ori-entation and gender
identity),’”.

(¢) EMPLOYMENT BY FEDERAL GOVERNMENT —-Sec- tion 717 of the Civil Rights Act of
1964 (42 U.S.C. 2000e—16) is amended— (1) in subsection (a), by striking ‘"sex,”’ and in-
serting “‘sex (including sexual orientation and gender identity),”’; and (2) in subsection (c), by
striking “‘sex”’ and in- serting ‘‘sex (including sexual orientation and gender identity).’’.

(f) GOVERNMENT EMPLOYEE RIGHTS ACT OF 1991.—The Government Employee Rights
Act of 1991 (42 U.S.C. 2000e—1 6a et seq.) is amended— (1) in section 301(b), by striking

& bar,

sex,”’ and in- serting ‘*sex (including sexual orientation and gender identity),"*; (2) in section
302¢a)(1), by striking “‘sex,”” and inserting “‘sex (including sexual orientation and gen- der
identity), °; and (3) by adding at the end the following:

At the time of the introduction of the Equality Act, the Defendants knew that by even attempting
to include “sexual orientation” and “gender identity” into the civil rights act through these
sections that they would be converting a Federal Statute that served a secular purpose into a
non-secular law that was deeply controversial and a catalyst for massive inequality. The
Defendants seek to convert the Crvil Rights Act into the “Inequality Act,” transforming it into
coercive sword against non-ohservers of the Defendants asinine religion to strip away the civil
rights of Christians and citizens who tend to vote republican. This is not merely a creative
argument to suggest that sexual orientation and gender ethos are inherently religious in nature. ft
is what the evidence shows because there is no proof that a gay gene exists in view of the
testimonials from ex-gays, medical experts. licensed ministers, and persecuted Christians. .

58. Under SEC, 308. RULES OF CONSTRUCTION AND CLAIMS the act stated:

‘Sections 1101(b), 1106, and 1107 of the Civil Rights Act of 1964 shall apply to this title except
that for purposes of that application, a reference in that section 1106 to ‘race, color, religion,
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 43 of 48

43

sex (including sexual orienta-tion and gender identity), or national origin’ shall be con- sidered
to be a reference to ‘race, color, religion, sex, sex- ual orientation, gender identity, national
origin, age, or disability’.’’.

The Defendants maliciously Jumped the non-secular porecepts of “sexual orientation” and

“gender identity” with the secular concepts of race, color, age, and disability in order to make the
concepts seem more plausible and neutral. Such a manipulative act by the dishonest Defendants
is a violation of the doctrine of the separation of church and state and further proof that the

policy at issue is a sham. Our government is not to be used to endorse or ratify the plausibility of
unproven religious truth claims of any particular religion - especially not a religion that is

objectively irrational and moronic as Secular Humanism.

59. Subsection (g) stated: (g)
CONGRESSIONAL ACCOUNTABILITY ACT OF 1995.—The Congressional Accountability
Act of 1995 (2 U.S.C. 1301 et seq.) is amended-—{1) in section 20i(a)1) Q U.S.C. 131 1 (ajc)
by inserting ‘‘(including sexual orientation and gen- der identity), " before ‘‘or national origin,”’:
and (2) by adding at the end of title H (42 U.S.C. 1311 et seq.) the following:

“SEC. 208. RULES OF CONSTRUCTION AND CLAIMS. “Sections 1101(b), 1106, and 1107
of the Civil Rights Act of 1964 shall apply to section 201 (and reme- dial provisions of this Act
related to section 201) except that for purposes of that application, a reference in that section
1106 to ‘race, color, religion, sex Gincluding sexual orientation and gender identity), or national
origin’ shall be considered to be a reference to ‘race, color, religion. sex (including sexual
orientation and gender identity), na- tional origin, age, or disability’.”’

(h) CIVIL SERVICE REFORM ACT OF 1978.—Chapter 23 of title 5, United States Code. is
amended—-(1) in section 2301(b)(2). by striking ‘‘sex.’’and inserting “‘sex Gincluding sexual
orientation and gender identity),’’: (2) in section 2302---(A) in subsection (b)(1 (A), by inserting
““Gneluding sexual orientation and gender iden- tity),’* before ‘‘or national origin, *; and CB) in
subsection (d)(1), by inserting ‘*(in- cluding sexual orientation and gender iden- tity),”” before
‘or national origin;’’: and (3) by adding at the end the following:

The Defendants wrongfully used the Equality Act to convert other valid secular Statutes. like the
CONGRESSIONAL ACCOUNTABILITY ACT OF 1995 and CIVIL SERVICE REFORM

ACT OF 1978, by an effort to codify the supremacy of “sexual orientation” and “gender
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 44 of 48

44

identity” ideclogy. Literally, the Defendants are so out of touch with reality and their
Constitutional duties that their efforts seek to pervert the Constitutionality ofa litany of federal
statutes in a manner that is racially, sexually, and emotionally exploitative. Such willful political
misconduct reveals such bad character that it makes the Defendant a verifiable danger to
American Democracy and unfit for office.

SECTION IIT
CAUSE OF ACTION
ESTABLISHMENT CLAUSE VIOLATION UNDER 42 U.S.C. sec 1983

60. The Plaintiffs reassert and replead all of the paragraphs as if asserted in this section. This is a
simple case where the Court is being asked to determine if Defendants’ decision to author,
promote, endorse, and introduce the Equality Act violates the Establishment Clause of the First
Amendment of the United States Constitution and whether the Defendants have violated their
duties under Article VI. The Plaintiffs move under 42 U.S.C. sec 1983.

61. Article VI of the United States Constitution states: “The Senators and Representatives before
mentioned, and the Members of the several State Legislatures, and all executive and judicial
Officers, both of the United States and of the several States, shall be bound by Oath or
Affirmation, to support this Constitution.” This means that as Senators or Representatives the
Defendants are prohibited from pushing legislation that violates the United States Constitution.
62. The First Amendment Establishment Clause reads, “Congress shall make no law respecting
an establishment of religion.” U.S. CONST. amend. I. This means that the Defendants cannot
introduce or advance policies that symbolically or directly put religion over non-religion or make

one religion the national religion.
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 45 of 48

45

63. To pass muster under the Establishment Clause, a practice must satisfy the Lemon test,
pursuant to which it must: (1) have a valid secular purpose; (2) not have the effect of advancing,
endorsing, or inhibiting religion; and (3) not foster excessive entanglement with religion. Id. at
592 (citing Lemon v. Kurtzman, 403 U.S. 602 (1971)). It is important to understand that
government action “violates the Establishment Clause if it fails to satisfy any of these prongs.”
Edwards, 482 U.S. 578 at 583; Agostini v. Felton, 521 U.S. 203, 218 (1997). In terms of prong
one, at the core of the “Establishment Clause is the requirement that a government justify in
secular terms its purpose for engaging in activities which may appear to endorse the beliefs of a
particular religion.” ACLU v. Rabun Cnty. Chamber of Commerce, Inc., 698 F.2d 1098, 1111

(1 ith Cir. 1983). This secular purpose must be the “pre-eminent” and “primary” force driving the
government’s action, and “has to be genuine, not a sham, and not merely secondary to a religious
objective.” McCreary Cnty, Ky. v. ACLU of Ky., 545 U.S. 844 (2005). In terms of prong IT of the
Lemon test, courts ask, “irrespective of the .. . stated purpose, whether [the state action] . . has
the primary effect of conveying a message that the [government] is advancing or inhibiting
religion.” Indiana Civil Liberties Union v. O’Bannon, 259 F.3d 766, 771 (7th Cir. 2001). The
“effect prong asks whether, irrespective of government’s actual purpose,” Wallace v. Jaffree, 472
U.S. 38, 56 n.42 (1985), the “symbolic union of church and state...is sufficiently likely to be
perceived by adherents of the controlling denominations as an endorsement, and by the
nonadherents as a disapproval, of their individual religious choices.” School Dist. v. Ball, 473
U.S. 373, 390 (1985); see also Larkin v. Grendel's Den, 459 U.S. 116, 126-27 (1982)(even the

“mere appearance” of religious endorsement is prohibited).
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 46 of 48

46

64. The Defendants’ decision to create, introduce, endorse, promote, sponsor, and favor the
Equality Act was an act that fails the three prongs of the Lemon Test and violations the First
Amendment Establishment Clause.

65. The Defendants’ decision to create, introduce, endorse, promote, sponsor, and favor the
Equality Act constitutes Congressional action that (1) seeks to codify a non-secular sham that (2)
will create an indefensible legal weapon against the non-observers of the religion of Secular
Humanism, while (3) having the effect of excessively entangling the government with the
religion of Secular Humanism.

66. As the owners of “Kiss My Ass Cupcakes,” the Plaintiffs will be subject to prosecution and
persecution if the act becomes law. The Plaintiffs have a immediate apprehension of liability by
the mean introduction of the act by the Defendants. As taxpayers, the Plaintiffs believe that
homosexual ideology is immoral and that to enable acts of immorality is itself an act of
immorality. The Plaintiffs, therefore, demand that the Defendants be enjoined from taking any
further action on the Equality Act because the Plaintiffs are violating their own conscience by the
simple act of paying taxes knowing that the Defendants are using their position in office to
legislate per se immorality, while attempting to put religion over non-religion. It is an evil at the

Establishment Clause of the First Amendment of the United States Constitution cannot allow.

67. WHEREFORE, the Plaintiffs seek:

1. A preliminary and permanent injunction to prevent the Defendants from advancing, favoring,
endorsing, promoting, and enacting the Equality Act for having failed at least one prong of the
Lemon Test and violating the Establishment Clause of the First Amendment of the United States

Constitution under 42 U.S.C. sec 1983;
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 47 of 48

47

2. A preliminary and permanent injunction to prevent the Defendants from creating and
introducing any more policies that promote, endorse, favor, or respect LGBTQ ideology;

3. a declaration that the Defendants violated their oath of office created under Article VI by
violating the Establishment Clause of the First Amendment of the United States Constitution;

4. A public apology for having attempt to hijack the race-based civil rights movement, which
was actually based on immutability and genetics, by falsely equating the plight to the phony gay
civil rights plight.

5. Actual damages, punitive damages, and any other forms of equitable relief that the Court
believes to be necessary and proper

6. Attorney fees and costs purspant to 42 U.S.C. sec 1988.

}
/s/Chris Sevier Esa./ fZ Lat

DE FACTO ATTORNEY GENERALS
SPECIAL FORCES OF LIBERTY
BPR#026577

9 Music Square South,

Nashville, TN 37203 (mailing)

(615) 500-4411
ghostwarsmusic(?email.com

420 w 42nd St.

New York, NY 10036 (physical address)
Bravo Two Zero

 

 

/s/Cynthia Burris Esq./

DE FACTO ATTORNEY GENERALS
SPECIAL FORCES OF LIBERTY
(615) 500 4411

clegal1719@gmail.com

9 Music Square South (mailing)
Nashville, TN 37203

COUNSEL FOR Greg Quinlan, Luca Groppoli, and Joan Grace Harley
(Application for Pro Hac Pending)
Delta Tango Kilo
https://www.vardenstatelamilies.ore/

/s/Eric Dick Esq./
Case 1:19-cv-01792-JEB Document1 Filed 06/17/19 Page 48 of 48

Dick Law Firm PLLC

3701 Brookwoods

Houston, TX 77092

(615) 500 4411

CO-COUNSEL FOR Greg Quinlan, Luca Groppoli, and Joan Grace Harley
(Application for Pro Hac Pending)

https://www gardenstatefamilies.ore/

48
